SILER, Circuit Judge,
concurring in part and dissenting in part.
*903Initially, there is no general First Amendment right for the public to access criminal justice records. Lanphere & Urbaniak v. Cobrado, 21 F.3d 1508, 1512 (10th Cir.1994). The majority is correct in analyzing the statute under the test from Central Hudson Gas & Electric Corp. v. Public Service Commission, 447 U.S. 557, 566, 100 S.Ct. 2343, 65 L.Ed.2d 341 (1980). The majority, however, has stopped at the third prong from Central Hudson, finding that the regulation does not directly advance the governmental interest asserted.
Agreeing with the majority, I question whether the Commonwealth of Kentucky has shown that the prohibition against the release of the accident victims information reduces the opportunity for criminals to misuse such information, for there seems to be little evidence about that. However, the prohibition certainly serves to prevent the direct and unnecessary intrusion into the private lives and homes of accident victims and their families. Obviously, the attorneys and insurance carriers for the persons involved in the accident should have access to this information, for they are all representatives of the persons involved. In addition, the Commonwealth has allowed the news media to obtain this information for noncommercial use, that is, for news reports. Although this, to some degree, intrudes into the private lives and homes of the victims, it intrudes much less than publication in a commercial pamphlet intended to aid attorneys and chiropractors in soliciting the victims.
Although the majority finds United Reporting Publishing Corp. v. California Highway Patrol, 146 F.3d 1133 (9th Cir.1998), more persuasive than the decision in Lan-phere, I believe Lanphere is more persuasive. Therefore, I would follow Lanphere and find that the Commonwealth has a substantial interest in the case and that the statute advances those interests in a reasonably direct way. Finally, I would find that the statute effects a reasonable fit under the framework of Central Hudson.